DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Foreign Priority Claim
Acknowledgment is made of applicant’s claim for foreign priority.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless —
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
s 10 – 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rodningsby, et al, “Multitarget Tracking in the Presence of Wakes”; Proceedings of FUSION 2008, Cologne, Germany. (“Rodningsby”).
Regarding claim 10, Rodningsby teaches:
A tracking method, comprising the steps of:  (Rodningsby, page 1, column 1, “Targets in real tracking scenarios may be detected by their reflection of signals emitted from a radar [6], … A well-known tracking method to handle targets in clutter is the Probabilistic Data Association Filter (PDAF) … A more powerful source of false measurements is the wake phenomenon that appears behind certain targets.”; a tracking device for vessels and the undesired wake echoes that appears behind moving vessels (i.e. tracking device with “unnecessary echo based on behavior of a vessel)).
setting an area in which an unnecessary echo tends to be generated based on one of a structure and behavior of one of a ship and another ship, to be a correction target area; (Rodningsby, page 1, column 1 through page 2 column 2, “In this paper it is emphasized that the wake-dominated measurements should not be considered as part of the target, but rather as a special kind of clutter. II. Background. B. Standard PDAF. … Assume that the target state at time k − 1 is estimated as .carat.x (k−1|k−1)… Then the following assumptions are made: (a) The track is already initialized. (b) The past information about the target is … approximately … the Gaussian distribution. (c) A validation region or gate is set up for each time step to select the candidate measurements for association. C. Modified PDAF Targets with a wake behind them may cause detections from the wake that mislead the tracking algorithm and are likely to result in a lost track.”; setting a validation region (i.e. a correction target area) for each radar timeframe step to select the best candidate measurement that contain wake echoes and target track echoes).
extracting a target object echo within the correction target area from a plurality of detected target object echoes, as a correction target echo; (Rodningsby, figure 1, that a probabilistic density, which includes wake measurements can be reduced to the target location after compensating for observed wake reflections in a validation region as shown by figure 1).
scoring a matching level between previous echo information on a target object echo that is a previous tracking target and detected echo information on each of the plurality of detected target object echoes, based on the previous echo information, the detected echo information, and the extraction result of the correction target echo; and (Rodningsby, page 2, column 1-2, “(d) At time k there are mk validated measurements but at most one of them can be target-originated. The rest are assumed due to i.i.d. uniformly spatially distributed false alarms, independent across time. The denominator in .Beta.k(i) for i = 1, … ,mk is the pdf of a false measurement p(zk(i)|measurement i is false) = {[1 − PW] / Vk} + {[PW / PGW] * pw(zk(i))} (eqn 13). The calculation of PGW for a linear pW(·) is presented in detail in [12]. As expected, in the limit as PW goes to zero, (12) becomes (8).”; that the system provides k validated measurements of target and “false alarms”; that the probabilistic density is scored based on multiple echoes (I = 1… mk); that the removal of the “false” or “wake” echoes gives a better solution to the probability density of the target).
determining a target object echo as a current tracking target from the plurality of target object echoes, by using the scored result. (Rodningsby, page 2, column 1-2, “(e) Detections of the real target occur independently over time with known detection probability PD.”; that the detections of the false alarm, or wake, are removed; that the remaining target detection is PD; that the state estimation of the target track is updated in equations (9) and (10)).
Rodningsby teaches The method of claim 10, further comprising: setting a wake area based on the previous echo information; and extracting a target object echo within the wake area from the plurality of detected object echoes, as the correction target echo. (Rodningsby, page 2, column 2, “C. Modified PDAF: Targets with a wake behind them may cause detections from the wake that mislead the tracking algorithm and are likely to result in a lost track. To prevent this, an extension of the regular PDAF incorporating a special probabilistic model of the wake was developed in [12]. The PDAF with the wake model is illustrated in Fig. 1, and takes into account that false measurements can originate from either the wake with pdf pW(·) and a priori probability PW, or from i.i.d. uniformly distributed noise/clutter with a priori probability 1 − PW, independently across time.”; that a probabilistic density, which includes wake measurements can be reduced to the target location after compensating for observed wake reflections in a validation region as shown by figure 1b and expressed by equation 12).
Regarding claim 12, Rodningsby teaches The method of claim 11, further comprising scoring the target object echo within the wake area to be lower than that outside the wake area. (Rodningsby, page 2, column 2 - page 3, column 1, “The denominator in .Beta.k(i) for i = 1, … ,mk is the pdf of a false measurement p(zk(i)|measurement i is false) = {[1 − PW] / Vk} + {[PW / PGW] * pw(zk(i))} (eqn 13) where PGW is used to account for restricting the density of the wake model pW(zk(i)) to the validation gate. The calculation of PGW for a linear pW(·) is presented in detail in (12). As expected, in the limit as PW goes to zero, (12) becomes (8).”; that the wake areas are “scored” lower, or restricted based on equation (12) in view of equation (13)).
Regarding claim 13, Rodningsby teaches The method of claim 11, further comprising setting the wake area with reference to a current estimated position of the previous tracking target, by using the previous echo information. (Rodningsby, figure 1, page 2, column 2, “At each time k, the algorithm goes through the following steps:”; that the Kalman filter takes iterative steps in each time k, that the Kalman filter of the iterative state is expressed in equations (9) that updates the iterative track using equation (10); that the previous echo information, or vk(i) of equation 9 are used to provide the best answer of equation 12).
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1 – 5 and 7 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Rodningsby in view of Nishyama, et al, European Patent Application EP 2,345,907 (“Nishyama”).
Regarding claim 1, Rodningsby teaches:
A tracking device, comprising:  (Rodningsby, page 1, column 1, “Targets in real tracking scenarios may be detected by their reflection of signals emitted from a radar [6], … A well-known tracking method to handle targets in clutter is the Probabilistic Data Association Filter (PDAF) … A more powerful source of false measurements is the wake phenomenon that appears behind certain targets.”; a tracking device for vessels and the undesired wake echoes that appears behind moving vessels (i.e. tracking device with “unnecessary echo based on behavior of a vessel)).
set an area in which an unnecessary echo tends to be generated based on one of a structure and behavior of a ship, to be a correction target area, (Rodningsby, page setting a validation region (i.e. a correction target area) for each radar timeframe step to select the best candidate measurement that contain wake echoes and target track echoes).
extract a target object echo within the correction target area from a plurality of detected target object echoes, (Rodningsby, figure 1, page 2, column 2 - page 3, column 1, “The PDAF with the wake model is illustrated in Fig. 1, and takes into account that false measurements can originate from either the wake … or from distributed noise/clutter … independently across time. This modification affects the PDA in the calculation of the .Beta.k(i) in (8) and yields (equation 12).  … The calculation of PGW for a linear pW(·) is presented in detail in (12). As expected, in the limit as PW goes to zero, (12) becomes (8).”; that a probabilistic density, which includes wake measurements can be reduced to the target location after compensating for observed wake reflections in a validation region as shown by figure 1).

    PNG
    media_image1.png
    201
    349
    media_image1.png
    Greyscale

as a correction target echo, score a matching level between previous echo information on a target object echo that is a previous tracking target and detected echo information on each of the plurality of detected target object echoes, based on the previous echo information, the detected echo information, and the extraction result by the correction target echo extracting module, and (Rodningsby, page 2, column 1-2, “(d) At time k there are mk validated measurements but at most one of them can be target-originated. The rest are assumed due to i.i.d. uniformly spatially distributed false alarms, independent across time. The denominator in .Beta.k(i) for i = 1, … ,mk is the pdf of a false measurement p(zk(i)|measurement i is false) = {[1 − PW] / Vk} + {[PW / PGW] * pw(zk(i))} (eqn 13). The calculation of PGW for a linear pW(·) is presented in detail in [12]. As expected, in the limit as PW goes to zero, (12) becomes (8).”; that the system provides k validated measurements of target and “false alarms”; that the probabilistic density is scored based on multiple echoes (I = 1… mk); that the removal of the “false” or “wake” echoes gives a better solution to the probability density of the target.  See Eqn 12 below.).

    PNG
    media_image2.png
    106
    409
    media_image2.png
    Greyscale

determine a target object echo as a current tracking target from the plurality of target object echoes, by using the scored result. (Rodningsby, page 2, column 1-2, “(e) Detections of the real target occur independently over time with known detection probability PD.”; that the detections of the false alarm, or wake, are removed; that the remaining target detection is PD; that the state estimation of the target track is updated in equations (9) and (10) See equns 9 and 10 below)).

    PNG
    media_image3.png
    144
    413
    media_image3.png
    Greyscale

Rodningsby does not explicitly teach processing circuitry configured to:.
Nishyama teaches processing circuitry configured to: (Nishyama, paragraph 0029, “[0029] According to another aspect of the invention, a fake image reduction program is provided, which includes causing a computer to input an echo signal from an antenna that transmits an electromagnetic wave and receives the echo signal, and measure a level of the echo signal to detect a target object, causing a computer to identify the detected 10 target object as a reflecting body, causing a computer to set a fake image area according to a distance and an azimuth direction from a transmitting position.”; a processing circuit to track devices in the presence of a “fake image” or wake of a vessel).
In view of the teachings of Nishyama it would have been obvious for a person of ordinary skill in the art to apply the teachings of Rodningsby at the time the application was filed in order to process maritime radar signals and to reduce fake images, such as those found from the wake reflections (see paragraph 0003-0004).
Regarding claim 2, Rodningsby, as modified by Nishyama, teaches the tracking device of claim 1.
Rodningsby further teaches wherein the processing circuitry is further configured to set a wake area based on the previous echo information, and wherein the processing circuitry extracts a target object echo within the wake area from the plurality of detected object echoes, as the correction target echo. (Rodningsby, page 2, column 2, “C. Modified PDAF: Targets with a wake behind them may cause detections from the wake that mislead the tracking algorithm and are likely to result in a lost track. To prevent this, an extension of the regular PDAF incorporating a special probabilistic model of the wake was developed in [12]. The PDAF with the wake model is illustrated in Fig. 1, and takes into that a probabilistic density, which includes wake measurements can be reduced to the target location after compensating for observed wake reflections in a validation region as shown by figure 1b and expressed by equation 12).
Regarding claim 3, Rodningsby, as modified by Nishyama, teaches the tracking device of claim 2.
Rodningsby further teaches wherein the processing circuitry scores the target object echo within the wake area to be lower than that outside the wake area. (Rodningsby, page 2, column 2 - page 3, column 1, “The denominator in .Beta.k(i) for i = 1, … ,mk is the pdf of a false measurement p(zk(i)|measurement i is false) = {[1 − PW] / Vk} + {[PW / PGW] * pw(zk(i))} (eqn 13) where PGW is used to account for restricting the density of the wake model pW(zk(i)) to the validation gate. The calculation of PGW for a linear pW(·) is presented in detail in (12). As expected, in the limit as PW goes to zero, (12) becomes (8).”; that the wake areas are “scored” lower, or restricted based on equation (12) in view of equation (13)).
Regarding claim 4, Rodningsby, as modified by Nishyama, teaches the tracking device of claim 2.
Rodningsby further teaches wherein the processing circuitry sets the wake area with reference to a current estimated position of the previous tracking target, by using the previous echo information. (Rodningsby, figure 1, page 2, column 2, “At each time k, the algorithm goes through the following steps:”; that the Kalman filter takes iterative steps in each time k, that the Kalman filter of the iterative state is expressed in equations (9) that updates the iterative track using equation (10); that the previous echo information, or vk(i) of equation 9 are used to provide the best answer of equation 12).

    PNG
    media_image3.png
    144
    413
    media_image3.png
    Greyscale

Rodningsby, as modified by Nishyama, teaches the tracking device of claim 4.
Rodningsby further teaches wherein the wake area is set to have approximately 39.degrees. with respect to the estimated position, a bisector of the angle of 39.degrees. extending to a direction opposite from an estimated moving direction of the previous tracking target. (Rodningsby, figure 1, page 2, column 2, “Figure 1. Illustration of the pdfs for the measurements originating from the target, noise or wake in a: regular PDAF; b: modified PDAF with special wake model.”; that the area can be bound by approximately 180 degrees, which includes the claimed 39 degrees).
Regarding claim 7, Rodningsby, as modified by Nishyama, teaches the tracking device of claim 4.
Rodningsby further teaches wherein the processing circuitry is further configured to detect a target object echo included in a scoring target area set with reference to the estimated position, wherein the processing circuitry uses only the target object echo detected by the gate processor, for the correction target extraction. (Rodningsby, page 3, column 1, “The denominator in .Beta.k(i) for i = 1, … ,mk is the pdf of a false measurement p(zk(i)|measurement i is false) = {[1 − PW] / Vk} + {[PW / PGW] * pw(zk(i))} (eqn 13). The calculation of PGW for a linear pW(·) is presented in detail in [12]. As expected, in the limit as PW goes to zero, (12) becomes (8).”; that the calculations for .Beta.k(i) systematically restrict the density of the wake model pw(zk(i)), which increases the detection of the target).
Regarding claim 8, Rodningsby, as modified by Nishyama, teaches the tracking device of claim 4.
Rodningsby further teaches wherein the processing circuitry is further configured to perform smoothing by using a position of the current tracking target object echo and the estimated position. (Rodningsby, page 2, column 2, “4) Calculate the Kalman gain and the combined innovation”; that the equations (9) and (10) use a Kalman function to smooth the estimated track x (k|k) from step to step).

    PNG
    media_image3.png
    144
    413
    media_image3.png
    Greyscale

Regarding claim 9, Rodningsby, as modified by Nishyama, teaches the tracking device of claim 2.
Rodningsby further teaches wherein the processing circuitry extracts the correction target echo by using representative points of the plurality of detected target object echoes. (Rodningsby, page 1, column 1 & 2, “A problem with this approach is the varying and unknown size of the wake which may reach far behind the target yielding a large bias. In this paper it is emphasized that the wake-dominated measurements should not be considered as part of the target, but rather as a special kind of clutter. When these measurements are fed to the tracking system, it becomes important to associate them correctly to prevent a lost track. … This probabilistic editing method is based on a single measurement extracted for each timestep, and that this measurement originates from either the target or the wake.”; that each of the radar data points, including the target and the wake, are processed to remove the bias of an “averaged target” behind the ship, and to bias the tracking window towards the actual ship target. Each of the points are “representative”, but the densities are used to determine PGW which reduces the impact of the wake points, which is consistent with Applicant’s specification paragraph 0103).
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rodningsby in view of Murata, et al, U. S. Patent Application Publication 2018/0047174 (“Murata”).
Regarding claim 14, Rodningsby teaches:
 the processing comprising:  (Rodningsby, page 1, column 1, “Targets in real tracking scenarios may be detected by their reflection of signals emitted from a radar [6], … A well-known tracking method to handle targets in clutter is the Probabilistic Data Association Filter (PDAF) … A more powerful source of false measurements is the wake a tracking device for vessels and the undesired wake echoes that appears behind moving vessels (i.e. tracking device with “unnecessary echo based on behavior of a vessel)).
setting an area in which an unnecessary echo tends to be generated based on one of a structure and behavior of a ship, to be a correction target area; (Rodningsby, page 1, column 1 through page 2 column 2, “In this paper it is emphasized that the wake-dominated measurements should not be considered as part of the target, but rather as a special kind of clutter. II. Background. B. Standard PDAF. … Assume that the target state at time k − 1 is estimated as .carat.x (k−1|k−1)… Then the following assumptions are made: (a) The track is already initialized. (b) The past information about the target is … approximately … the Gaussian distribution. (c) A validation region or gate is set up for each time step to select the candidate measurements for association. C. Modified PDAF Targets with a wake behind them may cause detections from the wake that mislead the tracking algorithm and are likely to result in a lost track.”; setting a validation region (i.e. a correction target area) for each radar timeframe step to select the best candidate measurement that contain wake echoes and target track echoes).
extracting a target object echo within the correction target area from a plurality of detected target object echoes, as a correction target echo; (Rodningsby, figure 1, page 2, column 2 - page 3, column 1, “The PDAF with the wake model is illustrated in Fig. 1, and takes into account that false measurements can originate from either the wake … or from distributed noise/clutter … independently across time. This modification affects the PDA in the calculation of the .Beta.k(i) in (8) and yields (equation 12).  … The calculation of PGW for a linear pW(·) is presented in detail in (12). As expected, in the limit as PW goes to zero, (12) becomes (8).”; that a probabilistic density, which includes wake measurements can be reduced to the target location after compensating for observed wake reflections in a validation region as shown by figure 1).
scoring a matching level between previous echo information on a target object echo that is a previous tracking target and detected echo information on each of the plurality of detected target object echoes, based on the previous echo information, the detected echo information, and the extraction result of the correction target echo; and (Rodningsby, page 2, column 1-2, “(d) At time k there are mk validated measurements but at most one of them can be target-originated. The rest are assumed due to i.i.d. uniformly spatially distributed false alarms, independent across time. The denominator in .Beta.k(i) for i = 1, … ,mk is the pdf of a false measurement p(zk(i)|measurement i is false) = {[1 − PW] / Vk} + {[PW / PGW] * pw(zk(i))} (eqn 13). The calculation of PGW for a linear pW(·) is presented in detail in [12]. As expected, in the limit as PW goes to zero, (12) becomes (8).”; that the system provides k validated measurements of target and “false alarms”; that the probabilistic density is scored based on multiple echoes (I = 1… mk); that the removal of the “false” or “wake” echoes gives a better solution to the probability density of the target).
determining a target object echo as a current tracking target from the plurality of target object echoes, by using the scored result. (Rodningsby, page 2, column 1-2, “(e) Detections of the real target occur independently over time with known detection probability PD.”; that the detections of the false alarm, or wake, are removed; that the remaining target detection is PD; that the state estimation of the target track is updated in equations (9) and (10)).
Rodningsby does not explicitly teach A non-transitory computer-readable recording medium storing a control program causing a computer of a tracking device to execute processing, the computer configured to control operation of the device,.
Murata teaches A non-transitory computer-readable recording medium storing a control program causing a computer of a tracking device to execute processing, the computer configured to control operation of the device, (Murata, paragraph 0081-0086, “[0084] The external storage unit 105 reads a program, data and so on from an external record medium 106 or writes the program and data in the external record medium 106. The recording medium 106 may be a non-transitory recording medium. [0086] The processing unit 103 realizes various functions of the monitoring server 100 by executing the program for processing data. The processing unit 103 may realize a part of or the whole of that a computer can carry out calculations for a wake system; the system comprising non-transitory CRM, programs, and processors).
In view of the teachings of Murata it would have been obvious for a person of ordinary skill in the art to apply the teachings of Rodningsby at the time the application was filed in order to track a maneuvering vehicle in a wide monitoring area (paragraph 0004 and 0010).
Regarding claim 15, Rodningsby, as modified by Murata, teaches the medium of claim 14.
Rodningsby further teaches wherein the processing further comprising: setting a wake area based on the previous echo information; and extracting a target object echo within the wake area from the plurality of detected object echoes, as the correction target echo. (Rodningsby, page 2, column 2, “C. Modified PDAF: Targets with a wake behind them may cause detections from the wake that mislead the tracking algorithm and are likely to result in a lost track. To prevent this, an extension of the regular PDAF incorporating a special probabilistic model of the wake was developed in [12]. The PDAF with the wake model is illustrated in Fig. 1, and takes into account that false measurements can originate from either the wake with pdf pW(·) and a priori probability PW, or from i.i.d. uniformly distributed noise/clutter with a priori probability 1 − PW, independently across time.”; that a probabilistic density, which includes wake measurements can be reduced to the target location after compensating for observed wake reflections in a validation region as shown by figure 1b and expressed by equation 12).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD H.B. BRASWELL whose telephone number is (469)295-9119.  The examiner can normally be reached on 7-5 Central Time (Dallas).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Erin Heard can be reached (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Donald HB Braswell/             Examiner, Art Unit 3648